DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments mailed on 11/10/2022 and 11/25/2022 have been entered. Claims 1-7 are pending in the application. Applicant’s amendment to the Claims and Drawings have overcome the objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 08/10/2022. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/30/2020 has been considered by the examiner. As discussing in the Interview Summary Record mailed on 08/26/2022, a newly annotated IDS is attached to clarify for the record all references have been considered. 

Claim Objections
Claims 2-7 are objected to because of the following informality. The claims are currently written to read, “the dermatoscope attachment for mobile devices.” Claims 2-7 are dependent on claim 1, which currently reads, “a dermatoscope attachment for a mobile device with a camera.” For clarity, claims 2-7 should be rewritten as, “the dermatoscope attachment for the mobile device.” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer (US Publication 20190253589) in view of Mullani (US Publication 20060132774). 


    PNG
    media_image1.png
    675
    551
    media_image1.png
    Greyscale
Regarding Claim 1, Kraemer teaches an at least partially hollow housing (Kraemer Fig. 2A housing (250)) having opposed front and rear faces (Kraemer Fig. 2A: see annotations to the right). Kraemer further teaches the front face 3having a front window (Kraemer Fig. 2A (210)) and the rear face having an orifice defining a rear 4viewing port covering the aperture of the mobile device (Kraemer Fig. 2A aperture (230); ¶[0045]). The term “orifice” in Kraemer is equivalent to the term “a rear window opening” as claimed in the instant application. Kraemer further discloses a light path defined between the front window and the rear face orifice (Kraemer ¶[0045]). The term “light path” in Kraemer is equivalent to the term “optical path” claimed in the instant application. Kramer also teaches a light source mounted within the at least partially hollow housing for selectively projecting a light beam through the front window in order to illuminate the subject of the image (Kraemer ¶[0044]; Claim 24). Kramer teaches a spring-biased clip mounted to an upper end of the at least partially hollow housing, the spring-biased clip being adapted for resiliently retaining a mobile device against the rear face of the at least partially hollow housing such that the rear viewing port is positioned adjacent a camera lens of the mobile device (Kraemer Fig. 2A see annotations below; ¶[0042]; Claim 11). Kraemer does not explicitly teach focusing optics mounted within the at least partially hollow housing along the optical path. Mullani teaches the utilization of lenses mounted within the housing of a dermatoscope device for the purpose of magnification and increased visualization of the subject (Mullani Fig. 5 optical lens (14); ¶[0019], ¶[0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions described in Kraemer and Mullani by incorporating the lenses (described in Mullani) into the housing (described in Kraemer) to produce an increase in magnification. This increase in magnification would allow for better examination of the skin and skin diseases (Mullani ¶[0013]). 


    PNG
    media_image2.png
    305
    605
    media_image2.png
    Greyscale
Regarding Claim 2, the contents of the elements of claim 1 are rejected as described above. Kraemer teaches wherein the spring-biased clip comprises: a pivoting arm having opposed upper and lower ends; and a fixed arm secured to the upper end of the at least partially hollow housing, the upper end of the pivoting arm being pivotally attached to, and spring-biased against, the fixed arm. (Kraemer Fig. 2A: see annotations to the right; ¶[0042]; Claim 11). 

Regarding Claim 3, the contents of the elements of claim 1 and claim 2 are rejected as described above. Kraemer teaches wherein the pivoting arm of the spring-biased clip has a raised gripping portion with “a texture, hollows or ridges to facilitate a user's grip on each end when compressing the opposite ends to place or remove the clamp on or from the image capturing device (Kraemer ¶[0042]).”


    PNG
    media_image3.png
    235
    540
    media_image3.png
    Greyscale
Regarding Claim 4, the contents of the elements of claim 1 and claim 2 are rejected as described above. Kraemer teaches wherein the pivoting arm is spaced apart from the rear face of the at least partially hollow housing (Kraemer Fig. 2A: see annotations below; ¶[0042]).


    PNG
    media_image4.png
    329
    549
    media_image4.png
    Greyscale
Regarding Claim 5, the contents of the elements of claim 1 are rejected as described above. Kraemer does not explicitly teach a rear window mounted in the rear viewing port. Mullani teaches a rear window mounted in the rear viewing port (Mullani Fig. 5: see annotations to the right, optical lens (14)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the rear window in the rear viewing port (depicted in Mullani) in order to protect the optical elements in the partially hollow housing (described in Kraemer) from being damaged or contaminated. 

Regarding Claim 7, the contents of the elements of claim 1 are rejected as described above. Kraemer teaches wherein the light source can be filtered with polarization filters ([Kraemer ¶0015]). Furthermore, Mullani teaches the use of “polarization rings” to filter the light sources mounted within the housing of the dermatoscope (Mullani ¶[0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the polarization rings as taught by Mullani within the optical element housing depicted in Kraemer for the purpose of enhancing the user’s ability to examine skin and skin diseases (Mullani ¶[0013]; ¶[0014]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kraemer (US Publication 20190253589) in view of Mullani (US Publication 20060132774) further in view of Hong (US Publication 20180368692). 


    PNG
    media_image5.png
    716
    458
    media_image5.png
    Greyscale
Regarding Claim 6, the contents of the elements of claim 1 are rejected as described above. Kraemer teaches a light source “which can be manually activated by the user (Kraemer ¶[0044]).” Kraemer does not- teach that the actuator to control the light source is mounted on the front face of the partially hollow housing. Hong teaches a dermatoscope device with a control switch on the front face of the housing configured to activate the light source of the device (Hong Fig.1: see annotations to the right; ¶[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the placement of the control switch depicted in Hong (Hong Fig.1 control switch (1900)) to accommodate for ability of the user to manually activate the light source described in Kraemer. This placement would allow for the user to easily access the switch in order to activate the light source.

Response to Arguments
Applicant's arguments filed on 11/10/2022 have been fully considered but they are not persuasive. Applicant alleges that “an at least partially hollow housing having opposed front and rear faces, the front face having a front window and the rear face having a rear window opening defining a rear viewing port, the front window and the rear viewing port defining an optical path therebetween” are features that distinguish over the prior art of record. However, Examiner notes that contrary to Applicant’s assertion, it is detailed in the rejection of claim 1 that Kraemer (US Publication 20190253589), the primary reference, in Figure 2A teaches “an at least partially hollow housing having opposed front and rear faces, the front face having a front window and the rear face having a rear window opening defining a rear viewing port, the front window and the rear viewing port defining an optical path therebetween.” Furthermore, it is noted by Examiner that Applicant has not argued the previously listed structural features are not taught by Kraemer. Examiner notes that Mullani (US Publication 20060132774), the secondary reference, is relied upon to teach the use of focusing optics within a dermatoscope device. Although Applicant alleges that the combination is deficient because Mullani does not provide a teaching of the alleged distinguishing limitations, Mullani is not relied upon to teach the structural limitations of “an at least partially hollow housing having opposed front and rear faces, the front face having a front window and the rear face having a rear window opening defining a rear viewing port, the front window and the rear viewing port defining an optical path therebetween.”

Instead, because Kraemer teaches all of the structural limitations of “an at least partially hollow housing having opposed front and rear faces, the front face having a front window and the rear face having a rear window opening defining a rear viewing port, the front window and the rear viewing port defining an optical path therebetween,” it is not necessary for Mullani to recite those same limitations for the two references to be usable together in the rejection of claim 1, or for the combination as a whole to meet the limitations. Instead, as described above, Mullani is merely relied upon for the teaching of focusing optics. Examiner notes that Applicant generally concerns the remarks with aspects of Mullani. Applicant is reminded that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With respect to Applicant’s argument that Mullani does not provide a reason as to why one of ordinary skill in the art would want to put focusing optics within its “spacer and glass combinational element,” this was not a position taken by Examiner in the rejection of claim 1. As such, the argument is not directed to an aspect of the rejection of record, and is not persuasive.

Furthermore, under the broadest reasonable interpretation of the limitations of claim 1, it can be interpreted that the focusing optics depicted in Mullani are placed within a partially hollow housing that comprises an optical path defined between a front window and rear viewing port. There is nothing in the language of claim 1 that would necessitate the focusing optics in Mullani to be placed between the spacer and glass combinational element as argued by applicant. The front window and rear window opening of the instant application are so broadly claimed such it can be interpreted the device depicted in Mullani contains a housing comprising an optical path defined between a front window and rear viewing port with focusing optics placed between the front window and rear viewing port. Thus, even if Applicant’s position regarding the need for Mullani to teach the details of the arrangement were required for the modification of Kraemer to be proper (which Examiner does not agree is needed), one would conclude that Mullani teaches the corresponding arrangement of elements without necessity to modify the elements to be present within the spacer and glass combinational element.

With regard to the rejection of claim 6, Applicant relies upon the arguments over the combination applied to claim 1, which are discussed above, without providing additional arguments.

The prior art rejections are hereby maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The invention described in Chou (US 10972641 B2) is drawn to an optical adaptor configured to fit over the camera lens of a smartphone converting said camera into a microscope (Column 3 Lines 40-43). Chou teaches this invention could have wide applications “in health monitoring, disease diagnostic, science education and so on (Chou Column 3 Lines 32-33).” The invention described in O’Neill (US 8279544 B1) is drawn to a lens assembly configured to be attached to a mobile phone (O’Neill Abstract, Fig. 3A). O’Neill further teaches the assembly can be used as a magnification device (O’Neill Column 16 Lines 1-8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/E.C.C./Examiner, Art Unit 3791